Case: 22-1768    Document: 18     Page: 1   Filed: 08/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  DAVID O’DONNELL,
                   Plaintiff-Appellant

                             v.

 AVIS RENT A CAR SYSTEM, LLC, ACE AMERICAN
            INSURANCE COMPANY,
               Defendants-Appellees
              ______________________

                        2022-1768
                  ______________________

    Appeal from the United States District Court for the
 Northern District of Texas in No. 3:19-cv-02687-S-BK,
 Judge Karen Gren Scholer.
                 ______________________

                      ON MOTION
                  ______________________

     Before LOURIE, CHEN, and STARK, Circuit Judges.
 PER CURIAM.
                        ORDER
    In response to the court’s June 27, 2022, order to show
 cause why this appeal from a civil action concerning an au-
 tomobile accident should not be dismissed or transferred,
 David O’Donnell moves unopposed to transfer the appeal
Case: 22-1768    Document: 18      Page: 2    Filed: 08/26/2022




 2                  O’DONNELL   v. AVIS RENT A CAR SYSTEM, LLC



 to the United States Court of Appeals for the Fifth Circuit,
 stating that he named this court in error in his notice of
 appeal and that he intended to appeal to the Fifth Circuit.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The motion is granted. Pursuant to 28 U.S.C. § 1631,
 this case and all transmittals are transferred to the United
 States Court of Appeals for the Fifth Circuit.
                                    FOR THE COURT

 August 26, 2022                    /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court